Title: VII. Miscellaneous Notes on Commerce, [ca. June 1784]
From: Jefferson, Thomas
To: 


Pennsylva.

Captains have pr. month from 12£ to 15£—some little privilege of shipping trifles freight free.
It is usual to advance seamen a month’s wages, viz from 60/ to 75/. Their food is beef and pork, cured in America principally, and bread made here—also low proof rum.
Ship carpenters have from £8 to £8–10 pr. ton for buildg vessels. the employer furnishg the iron work and ship joiner’s work
Labour in the ship yards is from 15/ to 17/6 a day for good workmen.
Freight to the W. Indies for flour is abt. 6/ sterl. per barrel; Corn to Europe is 1/ sterl. per bush. Tobo. to Europe 30/ sterl. hhd Freight has lowered since the free trade with all nations.
We get our masts, plank, timber, pitch and iron from the interior country and make a good deal of the cordage we use but we import all our sail cloth from Europe. Labour in the rope walks is 4/6 pr. day.
About 80. sail of vessels owned by the inhabitants of Pennsylva.—They owned more before the war.
Spars for masts are from 6d. to 7/6 pr. foot.—oak plank from £6 to £7–10 per 1000 f. superficial measure
Sweden consumes about 2000 hhds tobo, 134,436 rice: 74,225 indigo.
  
Virginia.

  Sailors in Chesapeak. The wages of a green boy 6. D. others from 7. to 8. and one month’s pay advancd on engaging. Their food, 1.℔ meat a day, but in harbour 1½ ℔ fresh meat a day, 1 ℔ bread, ½ pint rum.

Vessel of 100. ton or less has 7. hands, and a boy is thrown in. 200. tons 12 hands. 300 ton 18. to 20 hands. Ship carpenters for every thing except rigging 20. D. a ton.

  Pennsylvania

Labourers in the Ship yard 2. Doll.
Servants for transporting goods 20. guineas a year and to be fed and lodged. Sometimes £50. a year. Day labourers 5/ to 6/.
Some Dutch ships arriving from the W. Ind. reduced freight from 21/2 guin. a hhd of tobo. to 2. to 11/2 and at last to 11/4. It has since risen. 2 guineas a hhd, commission for sale, is paid at London.
Ship of 347. hhds tobo. and some pig iron cleared for 40. D.
Labourers in the earth 4/—house carpenters 8/4 or their board and washing paid 6/—Smiths the same.
Waggons in summer in 5. days from Carlisle to Baltim. and back bring flour 4/ per Cwt. to Phila 7/6 because of ferries.
Millers 35/ to 36/ for grinding a Cwt. flour. or 6. bushels for 60.
Flour at Baltimore 35/ the barrel.
Iron works between McAlister’s T. and Carlisle neglected since the peace.
  
Freeport in English W. Indies.

N. Jamieson. Jamaica not convenient because to leeward of all other islands. The Windward islands have not easy enough access to it.
Barbadoes objectionable for similar reason.
Antigua best. It is central. It takes more of our corn &c than any two islands. It produces on an average 18,000 hhds sugar and 9000 hhds rum. It’s rum is the best, and sugar also the best except that of St. Kitts. But it is very incertain in it’s crops.
St. John’s is it’s port.
Mr Brown in favor Jamaica.
  
S. Carolina. Govr. Hopkins tells me that old Mr. Middleton at the first Congress informed him that state owed 800,000£ sterl. private debts to Gr. Brit.
